Citation Nr: 0900227	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-12 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected post traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  That decision granted service 
connection for PTSD, and assigned a disability rating of 30 
percent, effective from April 12, 2006.  The appellant 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing conducted in August 
2008.  At that time, the veteran submitted additional 
evidence with a waiver of RO jurisdiction.  A copy of the 
hearing transcript is of record and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To obtain social security records and to 
obtain another VA examination

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim, and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The veteran's testified at his video conference hearing in 
August 2008 that he was receiving disability benefits from 
the Social Security Administration (SSA).  However, SSA's 
decision to grant benefits and the records upon which that 
decision was based are not associated with the claims file 
with the exception of a July 2007 psychological assessment 
submitted by the veteran at his hearing.  VA must obtain SSA 
decisions and records which may have a bearing on the 
veteran's claims.  Waddell v. Brown, 5 Vet. App. 454 (1993); 
Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. 
Brown, 3 Vet. App. 519 (1993).  The veteran stated at the 
August 2008 hearing that he was granted SSA benefits in large 
part because of his service-connected PTSD.  Therefore, the 
RO should obtain and associate from SSA a copy of the 
decision awarding benefits and any additional psychiatric 
records on which that decision was based and associate such 
records with the veteran's claims file.

The Board notes that the veteran was afforded a VA 
examination for PTSD in August 2006.  In some instances, when 
a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In this case, the veteran testified at his August 2008 
hearing before the Board that he felt the severity of his 
PTSD had increased in the two years that had elapsed since 
his last VA examination.  Specifically, he acknowledged that 
he was in a near-continuous state of panic.  When asked about 
his lack of treatment for his disability, the veteran 
asserted that his anxiety prevents him from seeking treatment 
because he was not able to talk about his problem with a 
group of other people in an environment that he could not 
control.  The veteran also submitted a statement from his 
former supervisor who had witnessed the veteran's inability 
to be around people without "stressing out."  The 
supervisor also noted that the veteran had grown increasingly 
more agitated, jumping at loud noises or unexpected physical 
contact.  In addition he submitted a report, dated in July 
2007, from a psychologist who examined him for the purposes 
of SSA benefits.  The psychologist described the veteran's 
affect as "very anxious".  

In argument at the hearing, and in his statement submitted in 
lieu of a Form 646, the veteran's representative requested 
that another VA examination be performed to assess the 
current manifestations of the veteran's disability.  In light 
of the factors noted above, the Board concludes that, in this 
case, another VA examination is needed to render a decision 
on the claim.  38 C.F.R. § 3.159(c)(4).  Therefore, in order 
to give the veteran every consideration with respect to the 
present appeal and to ensure due process, it is the Board's 
opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file the decision of the 
Social Security Administration (SSA) to 
award disability benefits to the veteran 
and the records upon which the SSA based 
its decision.  Efforts to obtain these 
records should only end if they do not 
exist or further efforts to obtain them 
would be futile.  38 C.F.R. § 3.159(c)(2).  
If the records are unavailable, the claims 
file must be properly documented as to the 
unavailability of these records.

2.  Once the records requested above have 
been obtained, please schedule the veteran 
for a VA examination to ascertain the 
current severity and manifestations of his 
service-connected PTSD.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the August 
2006 VA examination report and the July 
2007 psychologist's report, and to comment 
on the current severity of the veteran's 
service-connected disability.  The 
examiner should report all signs and 
symptoms necessary for rating the 
veteran's disabilities under the 
applicable rating criteria.  
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of this REMAND and all pertinent 
records in the appellant's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  The SSOC 
should set forth all applicable laws and 
regulations pertaining to each issue.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

